Case 1:19-cv-02316-RC Document 34 Filed 04/06/20 Page 1 of 4

UNITED STATES DISTRICT COURT
for the
District of Columbia

David Alan Carmichael
et al.

Plaintiffs

v. Civil Action No. 1:19-CV-2316-RC

Michael Richard Pompeo
In his Official Capacity as Secretary of State
et al.

a ee a a a a ae ed

Defendants
Plaintiffs’ Combined Reply to Defendants’ Opposition
To Plaintiffs’ Motion For Partial Summary Judgment
Addendum 2
Plaintiff Lewis’s Declaration of Fact and Motion To Add To The Record As Evidence,
Lewis’s Petition For Joinder And Subsequent Documents
I. The “PETITION FOR JOINDER by Lawrence Donald Lewis” was filed by the Clerk filed on
September 26, 2019 (ECF 5), was signed as sworn under oath, verified by a notary public commissioned
in the State of Idaho, with the Notary’s jurat seal affixed. There I did swear that “... the foregoing facts
in the statement of facts, known by me first-hand, are true. The other facts, deducible by the facts and
circumstances, are believed by me to be true unless refuted by proof.”
2. The Complaint — Amended, filed by the Clerk on December 3, 2019 (ECF 15), was signed by me
(p. 46 of 46) swom under the penalty perjury where I declared_ “I, Lawrence Donald Lewis, do swear
that the foregoing facts in the statement of facts, known by me first-hand, are true. The other facts,
deducible by the facts and circumstances, are believed by me to be true unless refuted by proof. Under
the penalty of perjury under the laws of the United States.”
3. My Petition for Joinder swom declaration (ECF 5), and my swom declaration in the Complaint -

Amended (ECF 15), and the facts therein, have not been particularly refuted by the Defendants though
Page 1 of 2
Case 1:19-cv-02316-RC Document 34 Filed 04/06/20 Page 2 of 4

they have had ample time. Facts from those documents (ECF 5 & 15) were cited in the “Plaintiffs”
Combined Memorandum In Support of: Response to Defendants’ Motions to Dismiss Rule 12(b)(1) and
(6), or In The Alternative For Summary Judgment under Rule 56; and Plaintiffs Cross-Motion for
Declaratory Partial Summary Judgment and Injunction On The First Cause of Action” (ECF 27, Att. 1)
Facts from those documents (ECF 5 & 15) were cited in the “Plaintiff's Statement of Undisputed and
Uncontroverted Facts (ECF 27, Ati. 3). The Defendant had ample time to refute them particularly but
has not done so.

4. Thereby move, that my Petition for Joinder (ECF 5), and my swom declaration in the Complaint

- Amended (ECF 15), be ordered as evidence for the record.

1, Lawrence Donald Lewis, swear under the penalty of perjury under the laws of the United States of
America, that the foregoing statements known by me first-hand are true. The other facts, deducible by

the facts and circumstances, are believed by me to be true unless refuted by proof.

snesed/! aly ibeo (Date) f AY Az [ C20 Zo

Lawrence Donald Lewis
966 Bourbon Road
Nordman. Idaho 83848

  

Page 2 of 2
Case 1:19-cv-02316-RC Document 34 Filed 04/06/20 Page 3 of 4

1, Lawrence Donald Lewis, declare that I have conferred with the two other plaintiffs on this
“Plaintiffs’ Combined Reply to Defendants’ Opposition To Plaintiffs’ Motion For Partial
Summary Judgment.” 1 agree with them that this is our reply to the Defendants’ response to our
cross-motion on the First Cause of Action. The foregoing statements known by me first-hand are
true. The other facts, deducible by the facts and circumstances, are believed by me to be true

unless refuted by proof. I so swear under the penalty of perjury under the laws of the United

 

States of America. .
Signed Vip teicab CUE (Glen Date: | f ' R( (Cc ZO
“_awrence Donald Lewis
966 Bourbon Lane

Nordman, Idaho 83848

Page 23 of 23
   
 

Case 1:19-cv-02316-RC Document 34 Filed 04/06/20 Page 4 of 4

CERTIFICATE OF SERVICE

I, Lawrence Donaid Lewis, hereby certify that I delivered by
mail, my signature page and addendum 2 for the Plaintiffs’
“Combined Reply to Defendants’ Opposition To Plaintiffs’
Motion For Partial Summary Judgment” for case #1:19-CV-2316-
RC, Carmichael v. Pompeo. I mailed the documents with this
certificate of service to the Court at:

Angela D. Caesar CERTIFIED Mail RRR # 7000 0520 0019 0823 4878
Clerk of Court, District Court of the United States
Attn: Tonya Hightower
United States Courthouse
333 Constitution Ave NW
Washington, DC 20001

I sent A copy of the documents and certificate of service
iver:

United States Attorney

United States Attorney's Office
Attn: Christopher Hair

555 Ath Street, N.W.
Washington, D.C. 20530

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

i served myself at:
Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848

I do not accept service, but can be reached informally at:
TEL: (757) 850-2672
EMAIL: david@freedomministries.life

Wherefore, I hereby certify under the penalty of perjury
und the law £ the United States that the foregoing is

[VELUCR CENA 7 ent | ALRIL Zo20

Uawrence Donald Lewis Date

 
